 Case 6:20-mc-00009-JDK Document 10 Filed 06/22/20 Page 1 of 2 PageID #: 77



                      UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF TEXAS
                             TYLER DIVISION

 IN THE MATTER OF                         §
                                          §
                                          §       Case No. 6:20-mc-9-JDK
                                          §
                                          §
 JASON LEE VAN DYKE                       §

                                       ORDER

      Before the Court are a motion for reconsideration by non-party Tom Retzlaff

(Docket No. 8) and a motion to strike the motion for reconsideration by Jason Lee

Van Dyke (Docket No. 9).

      Local Rule AT-2(b)(2) provides the procedure governing reciprocal attorney

discipline in this District. The Court’s previous Order analyzed the current state of

disciplinary orders against Mr. Van Dyke and imposed the identical discipline

required under Local Rule AT-2(b)(2)(A). Docket No. 6. As the Court noted, Mr. Van

Dyke remains subject to Local Rule AT-2(b)(4), requiring him to notify the Clerk of

Court within thirty days of any loss of right to practice law before any state or federal

court, including reciprocal disciplinary orders. The Court will consider Mr. Van

Dyke’s full record upon any application for reinstatement at the conclusion of his

suspension period.

      Accordingly, the Court GRANTS Mr. Van Dyke’s motion to strike (Docket

No. 9) and STRIKES Mr. Retzlaff’s motion for reconsideration (Docket No. 8) from

the record in this matter.




                                              1
Case 6:20-mc-00009-JDK Document 10 Filed 06/22/20 Page 2 of 2 PageID #: 78




  So ordered and signed on this
  Jun 22, 2020




                                    2
